Appeals by the employer and carrier from three decisions of the Workmen’s Compensation Board. The first appeal is from a decision and award of the board awarding the claimant compensation at reduced earnings rate and continuing the case until a C-8 is filed and from *1079a decision of the board made denying the application of the employer and carrier for a review. The second appeal is from a decision and order of the board denying appellants’ application for a reopening and reconsideration of the foregoing decision and award. The third appeal is from a decision and order of the board which affirmed a decision of the referee refusing to consider the degree and relationship of disability subsequent to April 24, 1947, until the determination of the first two appeals and directing that the matter he held in abeyance until such determination. The appellants contend that the award was erroneous in that it is arbitrary and was made without offering the appellants an opportunity to have the claimant examined and to present medical evidence on the question of causally related disability during the period covered by the award. The board found that upon careful consideration of the entire record, which contained reports of appellants’ own medical consultants, there was sufficient medical evidence to support the award. This finding is supported by the proof. Under all of the circumstances the actions of the referee and the board were not arbitrary and the rights of the appellants were not prejudiced. All of the decisions, and awards appealed from are unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Heffernan, Deyo, Santry and Bergan, JJ.